DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on 2/17/21.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (USPN. 2016/0188647).

Regarding claim 1 Chang discloses a method performed by a processor of a data repository, the method comprising: (figs. 1 and 2) 
receiving, via a network, a file to be stored in the data repository from a terminal (fig. 2, S208 and S210, file detected) 
determining whether the file has a file metadata card associated with the file (fig. 2, item S212, “metadata file present”); and
responsive to the file having the file metadata card: executing at least one rule responsive to receiving the file being stored in the data repository to validate the file metadata card (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule); and 
responsive to a result of the at least one rule executed indicating a successful result, storing the file metadata card associated with the file and the file in the data repository (fig. 2, S214-S218 and par. 33, storing the metadata associated with mage files).

2. The method of claim 1, wherein the at least one rule comprises at least one of an existence or availability of data or information rule, a consistency of data or information rule, an integrity of data or information rule, or a data or information quality check rule, the method further comprising: responsive to a result of a rule of the at least one rule executed indicating a failed result, performing an action (pars. 83 and 85, metadata that is mandatory and contributes is executed, if mandatory MD does not exist than an action to create/select MD is performed and linked to the file).  

3. The method of claim 1, wherein the executing the at least one rule comprises: determining whether a named file is in a linking field of the file metadata card indicating the named file is to be updated when the file to be stored is updated and responsive to the named file is in the linking field indicating the named file is to be updated, initiating transmission of a notification to at least one specified user of the named file to update the named file (fig. 9, items S904-S908, par. 131, metadata categories and renaming rule is saved with file/object based on configuration and monitoring and user input).

4. The method of claim 1, further comprising: responsive to the file not having the file metadata card: providing a baseline file metadata card to the terminal for a user to populate fields of the baseline file metadata card, responsive to the user populating the fields of the baseline file metadata card: associating the baseline file metadata card with the file as the file metadata card associated with the file and storing the file metadata card associated with the file and the file in the data repository (pars. 84-85, 123-126, if mandatory MD does not exist than an action to create/select MD is performed and linked to the file, the relevant data is populated based on user input).  

5. The method of claim 4, further comprising: responsive to a linking field of the file metadata card being populated with a named file: updating a relational metadata map based on the named file to add a representation of a link between the file and the named file; and adding a name of the file to the linking field of a named file metadata file card associated with the named file (fig. 8, metadata is mapped and file is renamed using renaming rule and sent to destination location).  

6. The method of claim 1, further comprising: responsive to the file not having the file metadata card (fig. 2, item S212, MD file not present): determining a file type of the file; determining a file metadata card template based on the file type (S216); providing the file metadata card template to the terminal for a user to populate fields of the file metadata card template (figs. 4A-4B, selecting MD category and creating processing rule); responsive to the user populating the fields of the file metadata card template (fig. 5, configuration tool): executing the at least one rule to validate the file metadata card (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule); and responsive to the result of the at least one rule executed being a successful result storing the file metadata card template as the file metadata card associated with the file in the data repository and storing the file in the data repository (fig. 8, file type and metadata edited, renamed and transmitted for storage).  

7. The method of claim 1, further comprising creating the metadata file card by: creating a baseline information section comprising baseline metadata having common information for all files in the data repository, wherein the baseline metadata comprises at least one of a file name, a file description, a date of creation, a date of modification, an identification of a version, or an identification of an author; creating at least one of a general product lifecycle implementation section or a product component implementation section, wherein (figs. 9-10, creating of metadata fields and populating, S906): creating the general product lifecycle implementation section comprises creating general product lifecycle metadata associated with the file, wherein the general product lifecycle metadata comprises at least one of a file unique identifier (ID), a file maturity state, a file revision status, a file name, a file description, a date of creation, a date of modification, an identification of a version, an identification of a file owner, or an identification of an author (fig. 8, file name); and creating the product component implementation section comprises creating product component information associated with the file, wherein the product component information comprises information on at least one of information on virtual product component implementation metadata, related to the product component implementation section, usage and execution associated with the file that represents a product component or subsystem, or specific model metadata that can comprise at least one of a file validity range, a file fidelity, a port, a parameter, a start condition, an initial condition, a physical domain, a validation level, a file execution environment, a solver setting, one or more external libraries, a real time computation setting, an implementation language, an implementation tool, or a compiler (fig. 10A, metadata editor, destination and category and date captured).  

8. The method of claim 1, further comprising: receiving at least one file metadata card template and a file type to be associated with the at least one file metadata card template from an authorized user to add to the data repository and adding the at least one file metadata card template to the data repository with an indication of the file type to be associated with the at least one file metadata card template (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule and fig. 8, file type and metadata edited, renamed and transmitted for storage).  

Regarding claim 9 Chang discloses a server that links files stored in a data repository, the server comprising: processing circuitry (figs. 1 and 2, processor); and memory coupled with the processing circuitry, wherein the memory comprises instructions that when executed by the processing circuitry causes the server to perform operations comprising (figs. 1 and 2, memory): 
receiving, via a network, a file to be stored in the data repository from a terminal (fig. 2, S208 and S210, file detected);
determining whether the file has a file metadata card associated with the file (fig. 2, item S212, “metadata file present”);
responsive to the file having the file metadata card: executing at least one rule responsive to receiving the file being stored in the data repository to validate the file metadata card (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule); and 
responsive to responsive to a result of the at least one rule executed being a successful result, storing the file metadata card associated with the file and the file in the data repository (fig. 2, S214-S218 and par. 33, storing the metadata associated with mage files).

10. The server of claim 9, wherein the operations further comprise: responsive to a result of a rule executed of the at least one rule indicating a failed result, performing an action (pars. 83 and 85, metadata that is mandatory and contributes is executed, if mandatory MD does not exist than an action to create/select MD is performed and linked to the file).  

11. The server of claim 9, wherein in executing the at least one rule, the server performs operations comprising: determining whether a named file is in a linking field of the file metadata card indicating the named file is to be updated when the file to be stored is updated; and responsive to the named file is in the linking field indicating the named file is to be updated, initiating transmission of a notification to at least one specified user of the named file to update the named file (fig. 9, items S904-S908, par. 131, metadata categories and renaming rule is saved with file/object based on configuration and monitoring and user input). 

12. The server of claim 9, wherein the operations further comprise: responsive to the file not having the file metadata card: providing a baseline file metadata card to the terminal for a user to populate fields of the baseline file metadata card; responsive to the user populating the fields of the baseline file metadata card: associating the baseline file metadata card with the file as the file metadata card associated with the file; and storing the file metadata card associated with the file and the file in the data repository (pars. 84-85, 123-126, if mandatory MD does not exist than an action to create/select MD is performed and linked to the file, the relevant data is populated based on user input).  
 
13. The server of claim 12, wherein the operations further comprise: responsive to a linking field of the file metadata card being populated with a named file: updating a relational metadata map based on the named file to add a representation of a link between the file and the named file; and adding a name of the file to the linking field of the file metadata file associated with the named file (fig. 8, metadata is mapped and file is renamed using renaming rule and sent to destination location).   

14. The server of claim 9, wherein the operations further comprise: responsive to the file not having the file metadata card (fig. 2, item S212, MD file not present): determining a file type of the file, determining a file metadata card template based on the file type (S216); providing the file metadata card template to the terminal for a user to populate fields of the file metadata card template (figs. 4A-4B, selecting MD category and creating processing rule); responsive to the user populating the fields of the file metadata card template (fig. 5, configuration tool):  storing the file metadata card template as the file metadata card associated with the file in the data repository (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule);; and storing the file in the data repository (fig. 8, file type and metadata edited, renamed and transmitted for storage).  

15. The server of claim 9, wherein the operations further comprise: determining whether the file metadata card should be changed to a different file metadata card type based on a program stage of a development program associated with the file (fig. 3 and pars. 77 and 89, metadata includes types of names and category can be changed by changing category type or name); and responsive to determining the file metadata card should be changed, changing the file metadata card based on the program stage of the development program (par. 100, candidate metadata categories and renaming metadata name).

16. The server of claim 9, wherein the operations further comprise: receiving at least one file metadata card template and a file type associated with the at least one file metadata card template from an authorized user to add to the data repository and adding the at least one file metadata card template with an indication of the file type to be associated with the at least one file metadata card template (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule and fig. 8, file type and metadata edited, renamed and transmitted for storage). 

Regarding claim 17 Chang discloses a computer program product comprising a non-transitory storage medium comprising program code to be executed by processing circuitry of a computing device configured to operate in a network, whereby execution of the program code causes the computing device to perform operations comprising (figs. 1 and 2):
receiving, from a terminal via the network, a file to be stored in a data repository (fig. 2, S208 and S210, file detected);
determining whether the file has a file metadata card associated with the file (fig. 2, item S212, “metadata file present”); and
responsive to determining that the file has the file metadata card: executing at least one rule responsive to receiving the file being stored in the data repository to validate the file metadata card (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule); and  
responsive to the file metadata card being validated, storing the file metadata card associated with the file and the file in the data repository (fig. 2, S214-S218 and par. 33, storing the metadata associated with mage files).

18. The computer program product of claim 17, wherein the operations further comprise: responsive to a result of a rule executed of the at least one rule indicating a failed result, performing an action (pars. 83 and 85, metadata that is mandatory and contributes is executed, if mandatory MD does not exist than an action to create/select MD is performed and linked to the file).  

19. The computer program product of claim 17, wherein the operations further comprise: determining whether a named file is in a linking field of the file metadata card indicating the named file is to be updated when the file to be stored is updated and responsive to the named file is in the linking field indicating the named file is to be updated, initiating transmission of a notification to at least one specified user of the named file to update the named file (fig. 9, items S904-S908, par. 131, metadata categories and renaming rule is saved with file/object based on configuration and monitoring and user input).

20. The computer program product of claim 17, wherein the operations further comprise: responsive to the file not having the file metadata card (fig. 2, item S212, MD file not present): determining a file type of the file,  determining a file metadata card template based on the file type (S216); providing the file metadata card template to the terminal for a user to populate fields of the file metadata card template (figs. 4A-4B, selecting MD category and creating processing rule); and responsive to the user populating the fields of the file metadata card template (fig. 5, configuration tool): executing the at least one rule to validate the file metadata card (fig. 2, S212-S214,  metadata meet requirements, process the file according to the at least one rule); and responsive to a result of the at least one rule executed being a successful result storing the file metadata card template as the file metadata card associated with the file in the data repository and storing the file in the data repository (fig. 8, file type and metadata edited, renamed and transmitted for storage).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of executing rules responsive to receiving files:
USPN. 2015/0026225 -> pars. 65, 67 and 72
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 27, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153